Citation Nr: 0634148	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-04 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to the assignment of a higher disability 
rating for bilateral tinnitus, initially evaluated as 0 
percent disabling from February 20, 1998, and 10 percent 
disabling from June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from October 1980 to January 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The case has been transferred to the RO in New York, 
New York.

The issue that pertains to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected tinnitus has been shown to be 
recurrent, persistent and a symptom of acoustic trauma which 
was credited with causing the service connected defective 
hearing.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no 
more, (prior to June 10, 1999) for bilateral tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.87a, Diagnostic Code 6260 (effective 
prior to June 10, 1999).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The Board notes that a VCAA 
notice was not sent to the veteran in regard to the 
assignment of a higher disability evaluation for tinnitus.  
Because this decision effects a grant of 10 percent prior to 
June 1999, appellate review of that portion of the claim may 
be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In regard to the assignment of an evaluation higher than 10 
percent subsequent to June 1999, the provisions of the VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Criteria for the assignment of higher evaluation for tinnitus

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.  Under the original (pre 
June 1999) rating criteria, tinnitus was rated as 10 percent 
disabling if it was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  In accordance with the revised 
criteria, a 10 percent rating applies for persistent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006).  It should be pointed out that 
the revised rating criteria may not be applied to a claim 
prior to the effective date of the amended regulation.  See 
38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 
(1998).   

Because this appeal arises from an initial rating decision, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Entitlement to a compensable disability rating for bilateral 
tinnitus prior to June 10, 1999

In this case, a rating decision dated in June 1998 granted 
service connection for tinnitus and assigned a noncompensable 
evaluation, effective February 20, 1998.  In the June 1998 
rating action, the RO determined that the veteran's tinnitus 
did not result from either a head injury, a concussion, or 
acoustic trauma.

In a July 1999 rating action, a 10 percent evaluation was 
granted effective June 10, 1999.  The RO granted this 
increase because as noted above, the revised criteria removed 
the requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma.  

In this case, a 10 percent evaluation for tinnitus is 
warranted from February 20, 1998.  A review of an April 1997 
private medical report shows that the appellant reported that 
his tinnitus was continuous, which it appears that the RO 
equated to persistent.  Furthermore, the Board finds that the 
appellant's tinnitus is the symptom of acoustic trauma.  The 
private examiner noted that the veteran had a known noise 
exposure while in military service.  Moreover, the VA 
examiner in April 1998 specifically noted that he had hearing 
loss secondary to acoustic trauma, and tinnitus secondary to 
hearing loss.  In light of the presence of tinnitus in 
proximity to acoustic trauma, it is likely that tinnitus is 
causally related to that acoustic trauma.  Accordingly, a 10 
percent evaluation is warranted for persistent tinnitus as 
symptom of acoustic trauma from February 1998.  As explained 
below, a higher evaluation under Diagnostic Code 6260 is not 
warranted because no higher schedular rating is provided for 
tinnitus.  

Entitlement to a schedular rating higher than 10 percent for 
bilateral tinnitus from June 10, 1999

The veteran requested a higher evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); Smith v. Nicholson, 
451 F. 3d 1344 (Fed. Cir. 2006).  


ORDER

A higher rating of 10 percent, and no higher, is granted for 
tinnitus prior to June 10, 1999, subject to controlling 
regulations governing the payment of monetary benefits.  

A schedular evaluation in excess of 10 percent for tinnitus 
subsequent to June 10, 1999, is denied.  


REMAND

The veteran claims that service connection is warranted for 
the residuals of a low back injury that occurred when he fell 
through a roof during military service.  A VA examination was 
conducted in July 2006.  Cervical, thoracic, and lumbar 
strain was diagnosed.  The examiner did not comment on the 
etiology of the diagnosed low back disability.  Further 
medical opinion is needed.  

In an April 2006 statement, a medical consultant for the 
veteran's representative opined that the veteran's low back 
disability was related to the fall sustained during service.  
This medical consultant also stated that the veteran's 
treating physician related the back disability to his 
military service.  The veteran should provide the name of the 
physician who has medically related his low back disability 
to his military service.  The RO should provide the necessary 
assistance in obtaining these records.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his low back 
disability.  He should include the 
name(s) of the physician(s) that have 
concluded that his back disability is 
related to his military service.  If 
information is provided in sufficient 
detail, the RO should make arrangements 
to obtain all the records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file.  All information 
obtained should be made part of the file. 

2.  The RO should make arrangements with 
the Upstate New York Health Clinic, VA 
medical facility for the veteran's claims 
folder to be forwarded to the examiner 
who conducted the VA examination in July 
2006 (or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  In an 
addendum, the examiner should provide 
opinion as to whether the veteran's low 
back disability is at least as likely as 
not (that is, a probability of 50 percent 
or better) related to military service?  
A complete rational for any opinion 
expressed should be included in the 
report.  If it is determined that 
additional examination is needed in order 
to render an opinion, such examination 
should be scheduled.

3.  After the development requested above 
has been completed, the RO should again 
review the record as to this issue.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


